Citation Nr: 1116595	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  06-31 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for heart palpitations.

2.  Entitlement to service connection for nerve damage.  

3.  Entitlement to service connection for a psychiatric disorder, variously diagnosed.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to August 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the New York, New York Department of Veterans' Affairs (VA) Regional Office (RO).

This case was previously remanded by the Board in November 2009 for further development.  

The issues of service connection for heart palpitations and nerve damage are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a currently diagnosed psychiatric disorder which preexisted active service and underwent an increase in disability during active service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for establishing entitlement of service connection for a psychiatric disorder, diagnosed as depression and anxiety disorder, have been met.  38 U.S.C.A. §§ 1131, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.306 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the Appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury preexisted service.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  Compare 38 C.F.R. § 3.304(b)), with Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent that it states that the presumption of soundness may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

Throughout the duration of the appeal, the Veteran has maintained that his current psychiatric disorder began during his active service, at which time he was treated for anxiety attacks and he continued to have anxiety attacks and psychiatric symptoms since that time.  In the June 2006 notice of disagreement (NOD) and October 2006 VA form 9, the Veteran reported that his injuries from service, including an anxiety condition and post traumatic stress disorder (PTSD), caused his medical discharge from service under honorable conditions.  

Service treatment records reflect that, upon entrance into active service, the Veteran did not report a history of psychiatric treatment or any psychiatric symptoms and a clinical evaluation of the psychiatric system was normal.  Thereafter, the Veteran was treated in April 1961 for neurosis and nervous anxiety problems, at which time a letter from a private civilian physician described the Veteran was suffering from severe anxiety neurosis.  In May 1961, the Veteran was hospitalized for reports of being "scared" and in the past few months he had become worried with concern over his blood pressure.  He also reported he became scared when flying back to the United States from Germany with the Army boxing team with a fear of dying, pounding heart, and a "scared" sensation in his belly, which had recurred episodically since that time.  The Veteran as diagnosed with a phobic reaction, manifested by a fear of dying, flying physical ill health, etc.  The Veteran was later treated in May 1961 for reports of a sharp pain in the chest and the sensation of needles in his hands, at which time, it was noted that he was an athlete in boxing and the diagnosis included agitated and hyperventilation.  Subsequent treatment reports from May 1961 and June 1961 also reflect treatment for anxiety and the Veteran underwent mental hygiene consultation services.  In a July 1961 report of medical history, the Veteran noted a history of depression or excessive worry and the July 1961 separation examination revealed a normal clinical evaluation of the psychiatric system and he was found to be physically qualified for discharge from active duty.  

The Veteran's service treatment records from his Army Reserve duty reflect that, in a February 1962 report of medical history, he reported a history of palpitation or pounding heart, depression or excessive worry and nervous trouble of any sort.  A service medical examiner noted at this time that the Veteran was treated from May 1961 to July 1961 for high blood pressure and was under psychiatric care.  The medical examiner's summary of all pertinent data noted an anxiety reaction.  

An April 1962 psychiatry consultation during the Veteran's Army Reserve duty noted he demonstrated signs and gave subjective accounts of anxiety and his history was considered reliable in his account of marked anxiety neurosis.  The Veteran reported a history going back to the age of 14 when he had a fear of bursting appendix which kept him from doing things, however, the symptoms were never so marked that they concerned him until a short spell in Germany in 1960 and then from February 1961 on.  The medical examiner believed that the Veteran could function adequately in the Army at this time and recommended at least temporary deferment from active duty, though more realistically he found a discharge was warranted.  In an April 1962 report of medical examination, the a clinical evaluation of the psychiatric system revealed abnormal findings, noted as anxiety reaction, and the Veteran was found to be unfit for duty and was physically disqualified from retention in the United States Army Reserves.  

In a March 2006 VA examination for mental disorders, the Veteran reported he started noticing heart problems when he was in the process of re-enlisting in the Army to train for the Olympics, at which time a physician had told him that was impossible and a psychiatrist stated that he was imagining it.  The Veteran was diagnosed with depression, not otherwise specified (NOS).  The VA examiner found that the Veteran met the criteria for depressive disorder, not otherwise specified.  He also noted that the Veteran described feeling depressed due to heart problems, described as an electrical imbalance in his heart, which had a devastating effect on his life and he had been preoccupied with dying for the past 45 years.  The VA examiner noted the Veteran dated the onset of his somatic fears to his military duty.  He found, however, that the available records and the Veteran's own report failed to support his contentions, as the somatically related anxieties and fears predated his military service and occurred at least by age 14, at which time the Veteran suffered the debilitating effects of somatic fears of a burst appendix.  The VA examiner also noted the Veteran's social functions did not seem to have suffered, as he maintained good relationships with his children and spouse and continued to work in the film industry as a fight consultant.  Moreover, the VA examiner noted that the Veteran had been gainfully employed and lost job opportunities due to his own irresponsible actions, as per his report in the examination that he was fired once for returning to work late when he went to Las Vegas.  The VA examiner opined that, based upon a review of this evaluation and the claims file, the Veteran's depression and anxiety were not caused by an event that took place during his military duty.  

In a May 2006 addendum, the VA examiner who performed the March 2006 VA examination provided several findings, including that:  there was no consistent evidence that the Veteran was suffering from PTSD; there was no consistent evidence that the Veteran was currently suffering from an anxiety disorder related to his military experience; there was evidence that the Veteran was currently suffering from a depressive disorder, NOS, and this was not caused by or a result of his military experience; and this depressive disorder, NOS, had no demonstrable impact on the Veteran's social or occupational functioning.  

In an October 2010 opinion, a VA examiner, other than the one who performed the March 2006 VA examination, noted that the claims file was reviewed as well as the previous VA examination in March 2006 for mental disorders.  The VA examiner found that the Veteran's psychiatric disorder predated his military service, and therefore, was not caused by or a result of his service.  He also opined that aggravation could not be determined without resorting to mere speculation.  The VA examiner found that the Veteran showed disorder in service, but without a baseline, aggravation could not be determined.  

After a careful review of the record, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's psychiatric disorder, diagnosed as depression and anxiety disorder, existed prior to service and was aggravated by his active service.  

Initially the Board finds that, while the Veteran reports having PTSD as due to his active service, the objective evidence of record does not reflect a diagnosis of PTSD at any time following the Veteran's discharge from active service.  Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In order to establish service connection for a claimed disorder on a direct basis, there must be medical evidence of a current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Thus, in the absence of a diagnosis of PTSD, service connection for a psychiatric disorder claimed as PTSD cannot be established.  38 C.F.R. § 3.303 (d); see Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board observes that the May 1962 psychiatric evaluation, the March 2006 VA examination as well as the May 2006 and October 2010 VA examiner addendum opinions all reflect findings that the Veteran had a history of a psychiatric disorder, characterized by symptoms of anxiety and depression, during his active service, dating back to the age of 14, which predated his active service.  In this regard, the service medical examiner in the April 1962 psychiatry consultation noted the Veteran's psychiatric symptoms were never so marked that they concerned him until a short spell in Germany in 1960 and then from February 1961 on.  At this time, the Veteran provided contemporaneous statements regarding a psychiatric history going back to the age of 14.  The Veteran also reported a history of depression or excessive worry and nervous trouble of any in July 1961 and February 1962 reports of medical history.  

Thereafter, the VA examiner in the March 2006 VA examination and in his May 2006 addendum opinion found that the Veteran's somatically related anxieties and fears predated his military service and occurred at least by age 14, that the Veteran's depression and anxiety were not caused by an event that took place during his military duty, that there was no consistent evidence that the Veteran was currently suffering from an anxiety disorder related to his military experience, and there was evidence that the Veteran was currently suffering from a depressive disorder, NOS, which was not caused by or a result of his military experience.  Moreover, the October 2010 VA examiner's opinion found, based upon a review of the claims file, that the Veteran's psychiatric disorder predated his military service, that aggravation could not be determined without resorting to mere speculation, and that the Veteran showed disorder in service, but without a baseline, aggravation could not be determined.  

These opinions, taken in conjunction, constitute clear and unmistakable evidence demonstrating that a psychiatric disability, diagnosed as depression and anxiety disorder, existed before his entrance into active military service and that there was an increase in the Veteran's preexisting psychiatric disorder during service.  

Because none of the medical evidence contains a specific finding of natural progress of such preexisting condition, as required to show a lack of in-service aggravation, 38 U.S.C.A. § 1153 (West 2002), the Board finds that evidentiary record fails to reach the level needed so as to characterize it as "clear and unmistakable," to rebut the presumption of soundness.  38 U.S.C.A. § 1111.

For the foregoing reasons and bases, the Board determines that the evidence of record establishes that the Veteran's preexisting psychiatric disorder, diagnosed as depression and anxiety disorder, was aggravated by his active service.  Accordingly, service connection for a psychiatric disorder, diagnosed as depression and anxiety disorder, is granted.  See Wagner v. Principi, supra.


ORDER

Service connection for a psychiatric disorder, diagnosed as depression and anxiety disorder, is granted.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for service connection for heart palpitations and nerve damage.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Regrettably, this case must be remanded again for a VA examination.  

In the April 2008 remand, the Board instructed the RO via the AMC, in part, to obtain all pertinent medical records from the Bronx, Brooklyn, and New York VAMCs, following the procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  In doing so, the Board found that, the Veteran reported that he is an outpatient at the VA hospitals in all five boroughs in New York in his VA form 9, that no VA medical records had been associated with the file, and that the Social Security number provided to the New York Harbor Healthcare System at that time was incorrect, raising the possibility of the existence of treatment records at that time.

The Board observes that, following the November 2009 remand, the RO, via the AMC, requested the Veteran's medical records from the New York Harbor Healthcare System, however, a search of their records showed no indication of treatment for the Veteran aside from the March 2006 VA examinations.  While a request was made to the New York Harbor Healthcare System, encompassing campuses in Manhattan, Brooklyn (including the Opiate Replacement Treatment Program (ORTP)), and St. Albans in Jamaica, New York, no requests were made to other VA facilities in New York City, including the James J. Peters VA Medical Center in Bronx, New York, the Chapel Street Veterans Healthcare Center in Brooklyn, New York, the Harlem Community Clinic in Manhattan, New York or the Staten Island Community Clinic in Staten Island, New York.  

As the Veteran has reported treatment at the VA hospitals in all five boroughs in New York, attempts should be made to retrieve any VA medical records from all possible VA treatment facilities in New York City as listed above.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Thus, the Board finds, it is again necessary to remand the claim again for full compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board also finds that, in considering the Veteran's statements regarding nerve damage from his experience boxing during his active service, his complaints of a history of numb feet for 45 years in the May 2006 VA peripheral nerves examination, the service personnel and service treatment records demonstrating the Veteran's participation in boxing during his active service, and the current diagnosis of peripheral neuropathy, etiology unknown, in the May 2006 VA examination, the Board finds that a VA opinion is necessary to determine whether the Veteran's currently diagnosed peripheral neuropathy was caused by or the result of his active service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all records of evaluation and/or treatment of the Veteran from the James J. Peters VA Medical Center in Bronx, New York, the Chapel Street Veterans Healthcare Center in Brooklyn, New York, the Harlem Community Clinic in Manhattan, New York and the Staten Island Community Clinic in Staten Island, New York.  

The procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities should be followed.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

2.  After the VA medical records have been obtained or a negative response is received, the RO/AMC should forward the claims file to a neurology specialist, to review the claims file, including:  (1) service treatment records which demonstrate the Veteran's boxing experience during his active service; (2) the March 2006 VA peripheral nerves examination with a diagnosis of peripheral neuropathy; and (3) any potentially relevant VA medical records associated with the claims file.  

The examiner is then asked to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed peripheral neuropathy (please provide a diagnosis):  (i) had its onset during the Veteran's period of active duty from August 1959 to August 1961; or, (ii) that such disorder was caused by any incident or event that occurred during such period?  (i.e. the Veteran's past boxing experience during active service).  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  If the examiner finds that they cannot provide an opinion as it would be speculative to conclude that the disability was causally or etiologically connected to service, the examiner should explain the reasons for why such opinion would be too speculative.  The report of the examination should be associated with the claims file.

3.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and her representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


